But the Court

held that as it was stated in the record that the action was on a proved account, it must be intended and presumed, in the absence of anything appearing to the contrary, that the account was properly proved or probated; that it also appeared from the record that the justice had examined the account of the plaintiff before giving judgment, and that there may have been no book of accounts kept by the plaintiff, which is often the case, and which would dispense with the necessity of its production, and which examination by the justice the Court thought sufficient to meet the second - exception. That no verification of the return of service of the summons by the constable was necessary in this case, as the exceptants had previously appeared to the suit, which had always been held sufficient to dispense with the necessity of such verification ; and that the judgment must therefore be affirmed.